DETAILED ACTION

Claim Objections
Claim 1 is objected to because of the following informalities:  On page 32, line 10, please replace “on the first amount” with “with the first amount”.  

Claim 1 is objected to because of the following informalities:  On page 32, line 19, please replace “on the second amount” with “with the second amount”.  

Claim 6 is objected to because of the following informalities:  On page 33, line 19, please replace “on the first amount” with “with the first amount”.  

Claim 6 is objected to because of the following informalities:  On page 33, line 25, please replace “on the second amount” with “with the second amount”.  

Claim 10 is objected to because of the following informalities:  On page 33, line 18, please replace “on the porous” with “with the porous”.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agapiou et al. (US 6,300,436).
Agapiou et al. discloses a preparation of catalyst E comprising introducing a catalyst solution comprising a zirconocene compound and methylaluminoxane dissolved in toluene into a mixing vessel, adding a silica into the mixing vessel, followed by stirring to ensure dispersion of silica into the solution.  After continued stirring and drying, a supported catalyst comprising a catalyst adhered to the support is discharged from the mixing vessel.  

Claims 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Covezzi et al. (US 7,041,750).
Covezzi et al. teaches preparation of a supported catalyst comprising introducing a first amount of porous polyethylene prepolymer into a contacting column equipped with a stirrer, introducing a first amount of a catalyst solution comprising a zirconocene compound and methylaluminoxane dissolved in toluene into a mixing vessel, adding a silica into the mixing vessel, followed by stirring to adhere the catalyst to the support.  Subsequent recirculation of the support into the contacting column (equates to a second amount of the porous support) followed by introduction of a second amount of solution ensures that the support is finely divides and free-flowing throughout addition of successive amounts of solution.    After continued stirring and drying, a supported catalyst comprising a catalyst adhered to the support is discharged from the mixing vessel.  Elemental analysis of the supported catalyst was performed, implying that the catalyst was discharged from the contacting column.   


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Covezzi et al. (US 7,041,750).
The discussion of the disclosure of the prior art from the preceding paragraph is incorporated here by reference.  Since the process for preparing the supported catalyst is continuous, one may view the recirculation cycle as introduction of a second amount of catalyst solution followed by addition of a second amount of porous support).  The contacting column is heated in order to evaporate solvent (col. 5, line 59) in order to keep the support free flowing throughout the preparation of supported catalyst.  Therefore, the supported catalyst is continually dried prior to being discharged from the column.  

13.	Claims 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Agapiou et al. (US 6,300,436) does not teach the steps outlined in instant claims, and one of ordinary skill in the art would not have found it obvious to carry out claimed steps based on the disclosure of the prior art.

Specification
14.	On page 11, line 15 (paragraph [0037]), the recitation “feed slurry 204” should be rewritten as “pre-mixed slurry feed 204”.  The latter is consistent with terminology recited throughout paragraphs [0035] to [0038].    


 









Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        September 26, 2022